Citation Nr: 0527425	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-07 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back disability has 
been received; and, if so, whether service connection for 
that condition has been established.

2.	Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

In its March 1972 decision, the RO denied service connection 
for a back disorder (then diagnosed as spina bifida occulta).  
The veteran was notified of the denial of the claim later 
that month, but did not initiate an appeal.    

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for spina bifida 
occulta.  In December 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2003, which reflects that the RO had 
recharacterized the matter on appeal as a petition to reopen 
a claim for service connection for a chronic disability of 
the spine, inclusive of degenerative disc disease of the 
lumbar and cervical spine, postoperative fusion at C5-C6, 
congenital spina bifida occulta and claimed neck and lower 
back pain.  A supplemental SOC (SSOC) was issued in March 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
month.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO, and a 
transcript of that hearing is associated with the claims 
file.    

As discussed in more detail below, the RO in March 1972 
denied the veteran's original claim for service connection 
for a back disorder, on the basis that he had an asymptomatic 
congenital spina bifida occulta affecting the lower back, and 
no other lumbar spine disability (based upon service medical 
records that reflected a spina bifida condition involving the 
lumbosacral spine).  Moreover, there is no other prior final 
denial of record pertaining to the issue of service 
connection for any disability specific to the cervical spine.  
Hence, the Board will address the matter of service 
connection for a cervical spine disability as a separate 
issue on de novo basis, rather than in connection with the 
petition to reopen, as reflected on the title page.  Given 
these facts, as well as the fact that development the Board 
is requesting also pertains to the cervical spine, the Board 
finds that the veteran is not prejudiced by the Board's 
characterization of the claim involving cervical spine 
disability as a separate, de novo matter.  

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a low back 
disability is set forth below.  The claims for service 
connection for a low back disability, on the merits, and for 
a cervical spine disability, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection for a low back disability has been 
accomplished.

2.	In a March 1972 decision, the RO denied the veteran's 
claim for service connection for a low back disability.  
Although notified of that decision later that month, the 
veteran did not initiate an appeal.

3.	New evidence added to the record since the March 1972 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a low back disability, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.	The RO's March 1972 denial of service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	As evidence added to the record since the RO's March 1972 
denial is new and material, the requirements for reopening 
the veteran's claim for service connection for a low back 
disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.         § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for a low back 
disability, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.  

II. Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Generally, congenital or developmental abnormalities are not 
considered diseases or injuries within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2004).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993)).

As indicated above, in March 1972 the RO denied the veteran's 
original claim for service connection for a back disorder.  
Evidence the RO then considered consisted of the veteran's 
service medical records (SMRs), and the report of a February 
1972 VA examination.  Based on a review of the evidence, the 
RO determined that the only back disorder then affecting the 
veteran was an asymptomatic congenital spina bifida occulta 
condition that had pre-existed military service, and that the 
veteran's service records did not specifically indicate any 
aggravation of this condition.  In this regard, the RO noted 
that the veteran's service entrance examination reflected a 
history of recurrent low back pain with muscle spasm, and 
that x-rays taken a few weeks later indicated the presence of 
spina bifida occulta.  Also noted was that, other than a 
history of spina bifida occulta, the veteran's service 
discharge examination was essentially negative, and that his 
post-service VA examination had not revealed any disease of 
the lumbar spine.  Although the RO notified the veteran of 
the denial later that month, he did not initiate an appeal; 
hence, the denial is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.     

The present claim was initiated in May 2002.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in March 1972).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's March 1972 
denial of service connection consists of treatment records 
dated from September 1997 to October 1997, and an April 2002 
letter from K. Edwards, a chiropractor; an October 1997 
report from the Columbus Diagnostic Center; records from Dr. 
S. Medeiros, dated from November 1998 to January 2002; March 
2001 and October 2002 reports from the Lanier Memorial 
Hospital; a November 2001 VA examination report; records from 
the Tuskegee VA Medical Center (VAMC), dated from January 
2002 to December 2002; a March 2002 report from Dr. M. 
Woodfin; records from the West Georgia Medical Center, dated 
from May 2002 to October 2002; and records pertaining to the 
veteran's receipt of Social Security Administration (SSA) 
benefits.  Also added to the record are numerous personal 
statements from the veteran, and a transcript of the 
veteran's testimony during the July 2005 Board hearing.   

In particular, the April 2002 letter from a private 
chiropractor notes that he had treated the veteran for a 
extended period of time for back problems, and expresses the 
viewpoint that considering the veteran's spinal bifida 
condition prior to entry into military service, it was at 
least as likely as not that this condition was aggravated and 
irritated by strenuous physical activities in service.  The 
Board finds that the above chiropractor's letter is "new" 
in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  This evidence is also 
"material" for purposes of reopening the claim for service 
connection.  While the opinion expressed by this treatment 
provider lacks a clearly identifiable basis, the Board points 
out that, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus, 3 
Vet. App. at 512-513.  As such, the Board finds that the 
above treatment report relates to an unestablished fact 
necessary to establish the claim-i.e., whether the veteran's 
congenital spina bifida occulta diagnosed in service 
underwent aggravation therein due to injury or disease, 
resulting in a residual low back disability-and thus, raises 
a reasonable possibility of substantiating the claim.

As new and material evidence has been received, the criteria 
for service connection for a low back disability are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, the 
appeal is granted to this extent.



REMAND

In view of the Board's determination that the claim for 
service connection for a low back disability is reopened, and 
moreover, as the separate issue has been raised during the 
pendency of the appeal of service connection for a cervical 
spine disability (not previously considered by the RO), each 
of these matters must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected, insofar as him being given sufficient notice of 
the criteria for a grant of service connection, and the 
opportunity to present evidence and/or argument on each of 
the claims for service connection, RO adjudication of the 
claims in the first instance, is indicated.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board also finds 
that additional RO action on each of the claims on appeal is 
warranted.   

The veteran's service medical records (SMRs) include the 
report of an October 1966 examination identified as a "pre-
induction examination," which notes a history of back 
problems, with muscle spasms.  The report of his January 1968 
service entrance examination notes the presence of low back 
pain under the category of defects and diagnoses.  A February 
1968 x-ray of the lumbosacral spine conducted shortly after 
the entrance examination, reflected spina bifida occulta of 
S1 or otherwise, and that he could not perform his required 
occupational duties.  An April 1968 record notes an 
impression of recurrent back strain; another physician 
evaluated the veteran that month and diagnosed chronic low 
back syndrome and spina bifida occulta.  Subsequent treatment 
reports note continuous complaints of low back pain.  The 
December 1969 separation examination report notes the 
presence of congenital spina bifida occulta, nonsignificant, 
and asymptomatic.

The post-service medical evidence reflects that numerous 
treatment providers have diagnosed disorders affecting the 
lumbar and/or cervical spine, to include spina bifida 
occulta, involving the lumbosacral spine, as noted in records 
from Dr. S. Medeiros, dated from January 2000 to January 
2002; diffuse degenerative disc disease of the lumbar spine, 
with disc herniation and/or low back pain at L5-S1, noted in 
a March 2001 report from Lanier Memorial Hospital; 
degenerative disc changes of the cervical spine, status post 
fusion at C5-C6, reflected a February 2002 x-ray report from 
the Tuskegee VAMC; and posterior osteophytic ridging at C6-C7 
with central stenosis, as indicated in an October 1997 report 
from the Columbus Diagnostic Center.  A May 2003 decision 
from Social Security Administration also reflects that the 
veteran was deemed to be disabled, effective July 2002, and 
indicates a primary diagnosis of disorders of the back 
(discogenic and degenerative).   

In his April 2002 letter, K. Edwards, a chiropractor, 
indicated that he had treated the veteran for various back 
problems, and noted that considering the veteran's spinal 
bifida condition prior to entry into military service, it was 
at least as likely as not that such condition was aggravated 
and irritated by rigorous physical activities in service.  

During the July 2005 Board hearing, the veteran contended 
that the medical evidence established that his in-service 
back condition diagnosed as spina bifida occulta was 
aggravated during military service, causing and/or 
contributing to his post-service back problems.  The veteran 
also claimed that the physicians that treated him in service 
may have misdiagnosed his condition as spina bifida, and 
expressed the belief that he had suffered from a back 
disability that both pre-existed service and was aggravated 
therein.  

The Board notes that the April 2002 chiropractor's letter 
suggests a possible relationship between a current back 
disorder, and in-service aggravation of a congenital spinal 
bifida condition; however, this statement does not relate in-
service back pathology to any specific, identifiable current 
disability involving the lumbar or cervical spine, and 
moreover, lacks a clear evidentiary basis.  Accordingly, the  
Board finds that a VA medical opinion by a physician, 
addressing whether the veteran has any current disability 
involving the lumbar and/or cervical spine, as a result of 
in-service aggravation of a spina bifida occulta condition, 
would assist in resolving the matters on appeal.  In 
providing the requested opinion, however, the examiner should 
confirm whether spina bifida occulta represents the 
appropriate diagnosis of the veteran's back condition noted 
in service, and if the correct diagnosis is other than spina 
bifida, the physician should then address whether any current 
lumbar and/or cervical spine disability is otherwise 
medically related to service (on the basis of incurrence, or 
aggravation of any pre-existing condition). 

Accordingly, the RO should arrange for the veteran to undergo 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the claim for service 
connection for a low back disability, and may result in a 
denial of the claim for service connection for a cervical 
spine disability.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Tuskegee VAMC, 
dated from January 2002 to December 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Tuskegee VAMC, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2004) 
as regards requests for records from Federal facilities.  
 
The RO should also provide the veteran with another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Tuskegee 
VAMC (also identified as the "Central 
Alabama Veterans Health Care System, East 
Campus") all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's claimed lumbar and cervical 
spine disorders, from December 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic examination, by a physician, at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays) should be accomplished 
(with all associated findings made 
available to the orthopedic examiner prior 
to completion of his or her report), and 
all clinical findings should be reported 
in detail.     

The examiner should clearly indicate 
whether the veteran suffers from any 
current low back disability, as well as 
any current disability involving the 
cervical spine.  With regard to each 
diagnosed disability, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
current lumbar and/or cervical spine 
disability, is the result of in-service 
aggravation of the spine bifida occulta 
condition that was noted in service.  In 
providing this opinion, the examiner 
should specifically note his or her review 
of the April 2002 letter from the 
veteran's chiropractor.

In providing the above-requested opinion, 
the examiner should confirm whether spina 
bifida occulta represents the appropriate 
diagnosis of the veteran's back condition 
noted during service.  If the correct 
diagnosis is a condition other than spina 
bifida occulta, the physician offer an 
opinion as to whether such disability pre-
existed entrance into military service; if 
so, whether this disability was aggravated 
in service (i.e., increased in severity in 
service not due to the natural progress of 
the condition); and, if so, whether such 
aggravation led to the current disability.  
If an in-service back disability is deemed 
not to have pre-existed service, the 
examiner should such disability had its 
onset in service, and whether the veteran 
continues to suffer from such disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a low back disability and 
for a cervical spine disability, in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to report 
to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate, in 
adjudicating the claim for service for low 
back disability.

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


